DETAILED ACTION
This action is responsive to communications: Amendment filed on 10/11/2022. 
Claims 1 – 21 are pending in the case. Claims 1, 8, and 15 are independent. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al. (US 20140181186 A1), and further in view of Lewin et al. (US 20090150518 A1) and Steiner et al. (US 20150310126 A1).
Regarding claims 1, 8, and 15:
Stevens et al. teach at least one processor; and memory comprising executable instructions that, when executed by the at least one processor (paragraph block(s) 0159), cause the at least one processor to perform operations to:
Stevens et al. teach transmit the wrapped component to the CDN for storage in an edge cache (paragraph block(s) 0081).
Stevens et al. teach wherein the CDN evaluates the action wrapper of the wrapped component from the edge cache to render a composed web page for delivery to the user device (paragraph block(s) 0113 and 0114).
Stevens et al. do not explicitly teach receive a request for a component of a web page requested by a user from a content delivery network (CDN); retrieve the component from an application server
Lewin et al. teach receive a request for a component of a web page requested by a user from a content delivery network (CDN); retrieve the component from an application server (paragraph block(s) 0061 and 0070);
Lewin et al. teach wherein the CDN instructions are derived from personalization variables and conditional logic for generating a personalized version of the web page (paragraph block(s) 0034 and 0035);
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Stevens et al. with the teachings of Lewin et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (content delivery systems are known to receive requests from a CDN and retrieve data from an application server), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Stevens et al. and Lewin et al. do not explicitly teach generate CDN instructions for the component; inject the CDN instructions for an action wrapper around the component to form a wrapped component, wherein the action wrapper of the CDN instructions is derived from the personalization variables and conditional logic; and wherein the action wrapper includes instructions that are executable by the CDN to dynamically generate component actions before transmitting the web page to the user device for rendering
Steiner et al. teach generate CDN instructions for the component; inject the CDN instructions for an action wrapper around the component to form a wrapped component, wherein the action wrapper of the CDN instructions is derived from the personalization variables and conditional logic (paragraph block(s) 0089 and 0101); and
Steiner et al. teach wherein the action wrapper includes instructions that are executable by the CDN to dynamically generate component actions before transmitting the web page to the user device for rendering (paragraph block(s) 0063 and 0125)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Lewin et al. and Stevens et al. with the teachings of Steiner et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (content delivery systems are known to create and inject instructions), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claims 2, 9, and 16, Stevens et al. do not explicitly teach wherein the request for the component is received via a page assembly application
Lewin et al. teach wherein the request for the component is received via a page assembly application (paragraph block(s) 0049).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Stevens et al. with the teachings of Lewin et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (content delivery systems are known to receive requests from a CDN and retrieve data from an application server), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claims 3, 10, and 17, Stevens et al. do not explicitly teach wherein the application server is a content rendering system
Lewin et al. teach wherein the application server is a content rendering system (paragraph block(s) 0070).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Stevens et al. with the teachings of Lewin et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (content delivery systems are known to receive requests from a CDN and retrieve data from an application server), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claims 4, 11, and 18, Stevens et al. do not explicitly teach the memory further comprising executable instructions that cause the at least one processor to: receive meta information about the component, wherein the executable instructions to generate CDN instructions for the component include executable instructions to generate the CDN instructions as edge-side include instructions using the meta information
Lewin et al. teach the memory further comprising executable instructions that cause the at least one processor to: receive meta information about the component, wherein the executable instructions to generate CDN instructions for the component include executable instructions to generate the CDN instructions as edge-side include instructions using the meta information (paragraph block(s) 0055 and 0061).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Stevens et al. with the teachings of Lewin et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (content delivery systems are known to receive requests from a CDN and retrieve data from an application server), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claims 5, 12, 19, Stevens et al. teach the memory further comprising executable instructions that cause the at least one processor to: identify a meta-function included in the meta information; and generate code for the meta-function, wherein the executable instructions to inject the CDN instructions around the component includes executable instructions to inject the code for the meta-function into the wrapped component (paragraph block(s) 0063).

Regarding claims 6, 13, and 20, Stevens et al. teach wherein the wrapped component is transmitted to the content delivery network via a page assembly application (paragraph block(s) 0081).

Regarding claims 7, 14, and 21, Stevens et al. teach wherein the CDN instructions for the component include a CDN instruction element selected from the group consisting of tracking meta-data, a meta-function, an edge-side callback instruction, and an edge-side include instruction (paragraph block(s) 0061).
Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive.
Applicant generally argues that the references do not teach wherein the CDN evaluates the action wrapper of the wrapped component from the edge cache to render a composed web page for delivery to the user device because the wrappers are cached and executed at the CDN before reaching the browser. This results in a fully composed webpage being transmitted to the web browser without additional client execution for the wrappers.
Stevens teach as one skilled in the art will understand, an API often acts as a wrapper around a service, database, or system. In a general sense, an API is often realized as a documented set of calls that come with a definition on how they will behave, and usually, the data they will return. In the context of the web, an API often comprises a pattern of HTTP requests understood at a certain domain or URL path that will act inside the recipient system and with connected systems, and return information back out to the web client, or take an action and report a result back to the client. Data is often passed into a web API using GET and POST or other HTTP calls, and returned from the web API using XML or JSON, other open formats, or proprietary formats. Thus, for example, assume a given CDN user wants to provision and/or configure some feature of the CDN that affects, e.g. the delivery of content on its website, web application or other digital property. The CDN user can utilize a client application to transmit an API request to the appropriate API endpoint (e.g., available at a particular URL). The client application can be directed to send the request to a particular CDN server 302. The client API request can be received at the edge by the CDN server 302, and VAA layer functions can be performed to create a verified forward request from the CDN server 302 to the appropriate API origin. The API origin is then relieved of the functions already performed by the VAA layer (paragraph block(s) 0113 and 0114). 
Stevens et al. provide further evidence by disclosing that the executed instructions can cause the CDN server to cache the control information at the CDN server for use with subsequent requests for the particular content, and/or to send a content realm identifier to the remote host with the request for control information (paragraph block(s) 0022). 
Applicant appears to argue that the wrappers are executed at the client. This assertion has no basis in the references used in rejecting the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN HILLERY whose telephone number is (571)272-4091.  The examiner can normally be reached on M-F 10:30 am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN HILLERY/Primary Examiner, Art Unit 3715